Case: 6:20-cr-00077-REW-HAI Doc #: 36 Filed: 07/27/21 Page: 1 of 2 - Page ID#: 96




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:20-CR-77-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 JASON GRAY,                                      )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 32 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Gray’s guilty plea and adjudge Gray guilty

of Count One of the Indictment (DE 1). See DE 33 (Recommendation). Judge Ingram expressly

informed Gray of the right to object to the recommendation and to secure de novo review from the

undersigned. See id. at 2–3. The established, 3-day objection deadline has passed, and no party has

objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:20-cr-00077-REW-HAI Doc #: 36 Filed: 07/27/21 Page: 2 of 2 - Page ID#: 97




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 33, ACCEPTS Gray’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Indictment;

       2. The Court will issue a separate sentencing order; and

       3. The count of conviction is one, with no evident exception, dictating detention prior to

           sentencing, per § 3143(a)(2). As such, Defendant SHALL self-report to the United

           States Marshal at the federal courthouse in London, Kentucky by 10:00 a.m. on August

           5, 2021. The prior bond terms all apply in the interim.1

       This the 27th day of July, 2021.




1
 At the hearing, Judge Ingram released Gray on previously imposed conditions. DE 32; DE 10
(Order Setting Conditions). The plea acceptance triggers § 3143, so the Court must order that Gray
be detained pending sentencing.
